Citation Nr: 1607421	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  08-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this appeal was subsequently transferred to the Montgomery, Alabama RO.  

The Board previously remanded this case in September 2011 and July 2014 for further development.  The matter is again is before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in May 2014, and VA treatment records dated from February 2002 to December 2005, from April 2002 to July 2012, and from November 2008 to July 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board notes that a September 2011 remand directed the AOJ to contact the National Personnel Records Center (NPRC) or any other appropriate service department offices, and request a search be conducted for any mental hygiene or mental health records pertaining to the Veteran during his period of service from July 1978 to July 1982, to include a specific search for records at the Norfolk Naval Station.  A review of the claims file following the September 2011 remand reveals that a search was conducted for any of the Veteran's mental hygiene records or mental health records from the Norfolk Naval Station dated between July 1978 to December 1978 and from January 1979 to July 1979.  A negative response was received, and in November 2012, the AOJ notified the Veteran that it had been unable to obtain his mental hygiene records from the Norfolk Naval Station dated between July 1978 to December 1978, and from January 1979 to July 1979. 

Thereafter, a July 2014 remand again directed the AOJ to contact the NPRC, or any other appropriate service department offices, and request a search be conducted for any mental hygiene or mental health records pertaining to the Veteran during his entire period of service from July 1978 to July 1982, to include a specific search for records at the Norfolk Naval Station.  A review of the claims file following the July 2014 remand reveals that in August 2014, a search was conducted for any of the Veteran's inpatient mental hygiene records or mental health records from the Naval Medical Center of Portsmouth dated between July 1978 to December 1978, between January 1980 to December 1980, and between January 1982 to July 1982.  A negative response was received, which indicated that a search of Naval Medical Center for Portsmouth records for 1978, 1980, and 1982 was conducted, but no records were located. Although the AOJ again included the previous PIES request dated in October 2012 for records from the Norfolk Naval Station for the periods dated between July 1978 to December 1978 and January 1979 to July 1979 in the file, it does not appear that the AOJ actually attempted to search for additional records from the Norfolk Naval Station for the requested timeframe. 

In March 2015, the AOJ notified the Veteran that it had been unable to obtain his mental hygiene records from the Norfolk Naval Hospital or the Naval Medical Center of Portsmouth, between the years of 1978 to 1980.  In a submission dated in June 2015, the Veteran indicated that he received mental health treatment on an outpatient basis at the Norfolk Naval Station in 1980. He noted further that his fellow service-members onboard the USS Harry E. Yarnell indicated that he also received treatment 90 days prior to being discharged in July 1982.

The Board finds that the AOJ has not complied with the September 2011 and July 2014 remand directives, as the Veteran's full period of service was not considered in the search for records.  First, the AOJ only requested records from the Norfolk Naval Station for the periods dated between July 1978 to December 1978, and January 1979 to July 1979; the AOJ did not request records from the Norfolk Naval Station for the period between August 1979 and December 1979, or for the Veteran's periods of service in 1980, 1981, and 1982. Next, although the AOJ requested records from the Naval Medical Center of Portsmouth for the periods dated between July 1978 to December 1978, January 1980 to December 1980, and January 1982 to July 1982, it did not request records from the Naval Medical Center of Portsmouth for the periods dated between January 1979 to December 1979 or January 1981 to December 1981.  Thus, remand is warranted for compliance with the remand directives.  See Stegall, supra.  In light of the Veteran's June 2015 statement indicating that he received outpatient treatment at the Norfolk Naval Station in 1980 and/or 90 days prior to being discharged in July 1982, the AOJ should specifically attempt to obtain records from this location, or any other appropriate location that may have these records, for these particular timeframes.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Contact the National Personnel Records Center 
	(NPRC), or any other appropriate service department 
	offices, and request that a search be conducted for any 
	mental hygiene records or mental health clinic records  
	pertaining to the Veteran during the following periods 
	of service: January 1979 to December 1979, January 
	1980 to December 1980, January 1981 to December 
	1981, and January 1982 to July 1982.  This search 
	should include a specific search for outpatient 
	treatment records from the Norfolk Naval Station, 
	among any other facilities that may be relevant.

3.   After the above development is completed, and any 
	additional development deemed necessary, 
	readjudicate the claim. If the benefit sought is not
   granted, provide the Veteran and his representative 
   with a supplemental statement of the case and allow 
   an appropriate opportunity to respond thereto before 
   returning the matter to the Board, if otherwise in 
   order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

